 

Exhibit 10.10

EMLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 2nd day of
February, 2006, by and among Triton Distribution Systems, Inc., a Nevada
corporation (the “Company”), and Gregory Lykiardopoulos (“Gregory”).


EXPLANATORY STATEMENT

A.            The Company desires to employ Gregory as provided herein.

B.            Gregory desires to accept such employment upon the terms and
conditions set forth herein.

C.            Gregory entered into a Definitive Agreement (the “Definitive
Agreement”) as of the date of this Agreement with investors in the Company, a
copy of which is attached as Exhibit A and made a part hereof, and Gregory and
the Company desire to incorporate the terms and conditions of that agreement in
this Agreement.

NOW, THEREFORE, in consideration of the foregoing Explanatory Statement that is
made a substantive part of this Agreement and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.             Employment. The Company hereby employs Gregory and Gregory hereby
accepts employment with the Company as it Chief Executive Officer upon the terms
and conditions hereinafter set forth.

2.             Duties. Gregory will serve the Company as Chief Executive Officer
and President and will faithfully and diligently perform the services and
functions relating to such positions or otherwise reasonably incident to such
positions, provided that all such services and functions will be reasonable and
within Gregory’s area of expertise. Gregory will report directly to the Board of
Directors (“Board”). Gregory will have the responsibilities, duties and
authorities that are customarily associated with such positions. The Board of
Directors may modify Gregory’s duties and objectives at its discretion from time
to time. Gregory will, during the term of this Agreement (or any extension
thereof), devote his time, attention and skills and best efforts as a full time
employee to the promotion of the business of the Company.

3.             Term. This Agreement and Gregory’s employment shall commence on
the 2nd day of February, 2006 (the “Effective Date”) and shall continue for a
term of three years (“Initial Term”) unless terminated earlier in accordance
with this Agreement. The term of this Agreement may be extended by agreement of
the Company and Gregory.

4.             Compensation. As compensation for the services rendered to the
Company under this Agreement commencing on the Effective Date hereof, Gregory
will be paid a base salary of Two Hundred Fifty Thousand dollars ($250,000) per
year, payable monthly, in arrears, in two monthly installments or in accordance
with the then current payroll policies of the Company or as otherwise agreed to
by the parties (the “Salary”). At any time and from time to time, the Salary may
be increased if so determined by the Company’s board of directors after a review
of Gregory’s performance of his duties hereunder.

5.             Termination. This Agreement will terminate upon the occurrence of
any of the following events:


--------------------------------------------------------------------------------




 

a.                                       The death of Gregory;

b.                                      The “Total Disability” (as hereinafter
defined) of Gregory;

c.                                       Written notice to Gregory from the
Company of termination for “Cause” (as hereinafter defined);

d.                                      The voluntary termination of this
Agreement by either party upon sixty (60) days prior written notice;

e.                                       The later of three (3) years from the
Effective Date of this Agreement or the date to which this Agreement is extended
in accordance with Section 3 above; or

f.                                         Written notice to Gregory from the
Company for any reason without “Cause.”

For purposes of Section 5b, the term “Total Disability” means physical or mental
disability, or both, determined to be (or reasonably expected to be, based upon
then available medical information) of not less than twelve (12) months duration
or more. The determination shall rest upon the opinion of the physician
regularly attending Gregory. If the Company disagrees with said physician’s
opinion, the Company may engage at their own expense a physician to examine the
Gregory, and Gregory hereby consents to such examination and to waive, if
applicable any privilege between the physician and Gregory that may arise as a
result of said examination. If after conferring, the two physicians cannot
concur on a final opinion, they shall choose a third consulting physician whose
opinion shall control. The expense of the third consulting physician shall be
borne equally by the Gregory and the Company.

For purposes of Section 5c, “Cause” means (i) Gregory has failed to
substantially perform his duties as reasonably determined by the Board of
Directors of the Company, (ii) Gregory engages in poor performance that is not
cured within thirty (30) days after counseling by the Company, (iii) Gregory has
failed to comply with the reasonable directives and policies of the Board of
Directors of the Company , or (iv) Gregory breaches his fiduciary duty to the
Company or commits any dishonest, unethical, fraudulent, or felonious act.

6.             Benefits. Gregory shall be entitled to participate in any Company
benefits as they become available, if at all, including group medical and dental
insurance, life insurance, incentive compensation, deferred compensation, stock
option plans or other Company programs or plans. At reasonable times and upon
prior Company approval, Gregory shall be entitled to three weeks paid vacation
per calendar year for each year employed during the term of this Agreement.

7.             Additional Compensation. Specifically subject to Section 9c ,
Gregory is hereby granted and issued as of the date of this Agreement (the
“Grant Date”) warrants (the “Warrants”) to purchase shares of the Company’s
Common Stock at a price per share equal to the greater of  $.01 per share or
such other amount as is determined by independent appraisal to be the fair
market value per share of such Shares as of the Grant Date, with such warrants
vesting and becoming  exercisable as follows:

a.             1,500,000 shares at such time that as the Company reports break
even or better net operating income according to generally accepted accounting
principals (“GAAP”) at the conclusion of any three-month calendar period.

b.             An additional 3,000,000 shares if, on or before December 31,
2007, the Company reports annual EBITDA of $44,000,000 according to GAAP.

2


--------------------------------------------------------------------------------




 

c.             An additional 3,000,000 shares, if, on or before December 31,
2008, the Company reports annual EBITDA of $88,000,000 according to GAAP.

For purposes of this Agreement, the term “GAAP” means United States generally
accepted accounting principles, consistently applied, adjusted to not account
for expensing any equity or options issued for services to GL.

 It is the intent of the Parties that the Warrants to be issued pursuant to this
Agreement and the Shares to be issued upon exercise thereof shall not be issued
in violation of or subject to taxation under Section 409A of the Internal
Revenue Code. In the event of any termination of Gregory’s employment, any
Warrants that have not previously been exercised shall immediately terminate. In
addition, all Warrants to be granted herein shall be exercisable in accordance
with the following and Section 9c below:

a.             If Gregory’s employment is terminated for any reason other than
“for Cause” as defined herein, then the unexercised Warrants shall be
exercisable for a period of either (i) forty-five (45) days from the termination
of Gregory’s employment or (ii) the end of the initial term of this Agreement or
any extension thereof; whichever period is later.

b.             If Gregory’s employment by the Company is terminated “for Cause”
as defined in this Agreement, then all unexercised Warrants granted to Gregory
shall immediately terminate and not be exercisable upon notice of Gregory’s
termination of employment “for Cause.”

8.             Business Expenses. Upon submission of proper documentation, the
Company shall pay or reimburse Gregory for all reasonable and necessary office,
telephone, travel and other expenses which are incurred by Gregory in the
pursuit of Gregory’s duties on behalf of the Company.

9.             Non-Competition and Confidentiality.

a.             Non-Competition. The Company and Gregory acknowledge and agree
that Gregory’s services are of a special and unusual character which have a
unique value to the Company, the loss of which cannot be adequately compensated
by damages in an action at law and if used in competition with the Company,
could cause serious harm to the Company. Accordingly, Gregory agrees that during
the term of this Agreement and for a period of three (3) years after the
termination of this employment by the Company, irrespective of the reason for
such termination, Gregory will not (1) enter into any agreement with or directly
or indirectly solicit or attempt to solicit any employee or other
representatives of the Company (the “Company”) for the purpose of causing them 
to leave the Company to take employment with any other business entity, or
(2) compete, directly or indirectly, with the Company in any way and that
Gregory will not act as an officer, director, employee, consultant, shareholder,
lender or agent of any entity engaged in any business of the same nature as, or
in competition with, the business in which the Company is now engaged, was
engaged during Gregory’s employment or is engaged at the time of Gregory’s
termination of employment, except for the ownership of less than five percent
(5%) of the outstanding capital stock of a publicly traded company.

b.             Confidentiality.

(1)           Gregory acknowledges that in Gregory’s employment hereunder,
Gregory will be making use of, acquiring and adding to the Company’s trade
secrets and its confidential and proprietary information of a special and unique
nature and value relating to such matters as, but not limited to, the Company’s
business operations, internal structure, financial affairs, programs, software
systems, procedures, manuals, confidential reports, lists of clients and
prospective clients and sales and marketing methods, as well as the amount,
nature and type of services, equipment and methods used and

3


--------------------------------------------------------------------------------




 

preferred by the Company’s clients and the fees paid by such clients, all of
which shall be deemed to be confidential information. Gregory acknowledges that
such confidential information has been and will continue to be of central
importance to the business of the Company and that disclosure of it to or its
use by others could cause substantial loss to the Company. In consideration of
employment by the Company, Gregory agrees that during the Initial Term and any
renewal term of this Agreement and upon and after leaving the employ of the
Company for any reason whatsoever, Gregory shall not, for any purpose
whatsoever, directly or indirectly, divulge or disclose to any person or entity
any of such confidential information which was obtained by Gregory as a result
of the Gregory’s employment with the Company or any trade secrets of the
Company, but shall hold all of the same confidential and inviolate.

(2)           All contracts, agreements, financial books, records, instruments
and documents; client lists; memoranda; data; reports; programs; software,
tapes; Rolodexes; computer files and records including but not limited to those
on any computer hard drives or media, telephone and address books; letters;
research; card decks; listings; programming; and any other instruments, records
or documents relating or pertaining to clients serviced by the Company or
Gregory, the services rendered by Gregory, or the business of the Company
(collectively, the “Records”) shall at all times be and remain the property of
the Company. Upon termination of this Agreement and Gregory’s employment under
this Agreement for any reason whatsoever, Gregory shall return to the Company
all Records (whether furnished by the Company or prepared by Gregory), and
Gregory shall neither make nor retain any copies of any of such Records after
such termination.

(3)           All inventions and other creations, whether or not patentable or
copyrightable, and all ideas, reports and other creative works, including,
without limitation, computer programs, manuals and related materials, made or
conceived in whole or in part by Gregory while employed by the Company and
within one year thereafter, which relate in any manner whatsoever to the
business, existing or proposed, of the Company or any other business or research
or development effort in which the Company or any of its subsidiaries or
affiliates engages during Gregory’s employment by the Company will be disclosed
promptly by Gregory to the Company and shall be the sole and exclusive property
of the Company. All copyrightable works created by Gregory and covered by this
Section 9b(3) shall be deemed to be works for hire. Gregory shall cooperate with
the Company in patenting or copyrighting all such inventions, ideas, reports and
other creative works, shall execute, acknowledge, seal and deliver all documents
tendered by the Company to evidence its ownership thereof through the world, and
shall cooperate with the Company obtaining, defending and enforcing its rights
therein.

c.             Certain Claims Upon Termination. Gregory understands that if
within one year from the date of this Agreement Gregory has either (i) committed
an act of theft, dishonesty, gross dereliction of duty, fraud, embezzlement,
misappropriation, or breach of fiduciary duty against the Company or any other
act of comparable misconduct against the Company; or (ii) engaged in conduct
constituting “Cause” as defined in Section 5 of this Agreement, then the Company
shall have the right to purchase any or all shares of Common Stock of the
Company owned by Gregory at the time of such termination for a purchase price
equal to the amount that Gregory paid for such shares together with interest
thereon at ten percent (10%) per annum. If the Company desires to exercise such
right, it shall notify Gregory within 60 days after the date of such termination
and Gregory shall tender the shares being purchased by the Company at the time
and place designated in such notice from the Company upon receipt of the
purchase price for such shares. If Gregory fails to tender such shares, the
shares shall be deemed to be canceled as of the date the Company tenders payment
of the purchase price thereof.

d.             Enforceability. In the event of the breach of the covenants
contained in this Section 9, it is understood that damages will be difficult to
ascertain and the Company may petition a court of law or equity for injunctive
relief in addition to any other relief which the Company may have under the law,
this Agreement or any other agreement executed in connection herewith. In
connection with the bringing of any legal or equitable action for the
enforcement of this Agreement, the Company

4


--------------------------------------------------------------------------------




 

shall be entitled to recover, whether the Company seeks equitable relief, and
regardless of what relief is afforded, such reasonable attorneys’ fees and
expenses as the Company may incur in prosecution of the Company’s claim for
breach hereof.

It is hereby agreed that the provisions of this Section 9 are separate and
independent from the other provisions of this Agreement, that these provisions
are specifically enforceable by the Company notwithstanding any claim by Gregory
that the Company has violated or breached this Agreement or any claim that
Gregory is entitled to any offset or compensation.

To induce the Company to enter into this Agreement, Gregory represents and
warrants to the Company that Section 9 of this Agreement is enforceable by the
Company in accordance with its terms.

The parties hereto agree that to the extent that any provision or portion of
Section 9 of this Agreement shall be held, found or deemed to be unreasonable,
unlawful or unenforceable by a court of competent jurisdiction, then any such
provision or portion thereof shall be deemed to be modified to the extent
necessary in order that any such provision or portion thereof shall be legally
enforceable to the fullest extent permitted by applicable law; and the parties
hereto do further agree that any court of competent jurisdiction shall, and the
parties hereto do hereby expressly authorize, request and empower any court of
competent jurisdiction to, enforce any such provision or portion thereof or to
modify any such provision or portion thereof in order that any such provision or
portion thereof shall be enforced by such court to the fullest extent permitted
by applicable law.

10.           Definitive  Agreement. The Definitive  Agreement is incorporated
into this Agreement including  Article 4 of the Definitive Agreement .

11.           Waiver of Breach. The waiver by any party hereto of a breach of
any provision of this Agreement will not operate or be construed as a waiver of
any subsequent breach by any party.

12.           Notices. Any notices, consents, demands, request, approvals and
other communications to be given under this Agreement by either party to the
other will be deemed to have been duly given if given in writing and personally
delivered, faxed or if sent by mail, registered or certified, postage prepaid
with return receipt requested, as follows:

If to the Company:

Triton Distribution Services, Inc.

 

 

 

 

 

 

 

 

 

 

If to Gregory:

Gregory Lykiardopoulos

 

 

 

 

 

 

 

 

 

Notices delivered personally will be deemed communicated as of actual receipt,
notices by fax shall be deemed delivered when such notices are faxed to
recipient’s fax number and notices by mail shall be deemed delivered when
mailed.

13.           Entire Agreement. This Agreement, executed on July 5, 2006 to
reflect the agreement of the parties made on and as of February 2, 2006,  and
the agreements contemplated hereby constitute the entire agreement of the
parties regarding the subject matter hereof, and supersede and restate all prior
agreements and understanding, both written and oral, among the parties, or any
of them, with respect to

5


--------------------------------------------------------------------------------




 

the subject matter hereof except for the Pre-Incorporation Agreement that is
incorporated herein by reference.

14.           Severability. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
this Agreement, such provision will be fully severable and this Agreement will
be construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof will remain
in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid or unenforceable provision, there will be added
automatically, as part of this Agreement, a provision as similar in its terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.

15.           Governing Law. To the extent permitted by applicable law, this
Agreement and the rights and obligations of the parties will be governed by and
construed and enforced exclusively in accordance with the substantive laws (but
not the rules governing conflicts of laws) of the State of Colorado and the
State of Colorado shall have exclusive jurisdiction regarding any legal actions
relating to this Agreement.

16.           Captions. The captions in this Agreement are for convenience of
reference only and will not limit or otherwise affect any of the terms or
provisions hereof.

17.           Gender and Number. When the context requires, the gender of all
words used herein will include the masculine, feminine and neuter, and the
number of all words will include the singular and plural.

18.           Counterparts and Facsimile Signatures. This Agreement may be
executed in one or more counterparts, each of which will be deemed an original
and all of which will constitute one and the same instrument. A facsimile
signature shall be deemed an original signature for all purposes.

IN WITNESS WHEREOF, the parties hereto have duly executed this Employment
Agreement as of the day and year first above written.

THE COMPANY:

 

Triton Distribution Systems, Inc.,

 

a Nevada corporation

 

 

 

 

By:

/s/ Stephen D. Garland

 

 

Stephen D. Garland, Director

 

 

 

 

GREGORY:

 

 

 

 

/s/ Gregory Lykiardopoulos

 

Gregory Lykiardopoulos

 

6


--------------------------------------------------------------------------------